            Case 1:21-cv-00047-LGS Document 1 Filed 01/04/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

DOUGLAS CARLSON,                                       Case No. 1:21-cv-00047

                       Plaintiff,
                                                       COMPLAINT FOR VIOLATIONS OF
                 vs.                                   THE SECURITIES EXCHANGE ACT OF
                                                       1934
NTN BUZZTIME, INC., ALLEN WOLFF,
MICHAEL GOTTLIEB, RICHARD SIMTOB, and                  DEMAND FOR JURY TRIAL
SUSAN MILLER,

                        Defendants.




       Plaintiff Douglas Carlson (“Plaintiff”), by his undersigned attorneys, alleges the following

on information and belief, except as to the allegations specifically pertaining to Plaintiff, which

are based on personal knowledge.

                         NATURE AND SUMMARY OF THE ACTION

       1.        Plaintiff, a stockholder of NTN Buzztime, Inc. (“NTN” or the “Company”) brings

this action against the Company and the members of its Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Section 14(a) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) & 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. §§ 240.14a-9, 244.100, & 229.1015(b)(4), arising out

of material omissions and misstatements made in connection with a Form S-4 Registration

Statement (the “Registration Statement”) filed with the United States Securities and Exchange

Commission (“SEC”) on October 2, 2020.

       2.        On August 12, 2020, NTN and Brooklyn ImmunoTherapeutics, LLC (“Brooklyn”)

entered into an Agreement and Plan of Merger and Reorganization (the “Merger Agreement”),

pursuant to which BIT Merger Sub, Inc., a wholly-owned subsidiary of NTN, will merge with and

into Brooklyn, with Brooklyn surviving as a wholly-owned subsidiary of NTN (the “Proposed

Transaction”).
            Case 1:21-cv-00047-LGS Document 1 Filed 01/04/21 Page 2 of 12




       3.       Under the terms of the Merger Agreement, Brooklyn’s equity holders will exchange

their equity interests for shares of NTN common stock such that NTN’s stockholders as of

immediately prior to the Merger’s effective time, will own between 3.26% and 5.92% of the

outstanding common stock of NTN on a fully diluted basis immediately after the effective time of

the Merger (“Exchange Ratio”).

       4.       As part of the larger transaction scheme, NTN entered into an asset purchase

agreement on September 18, 2020 with eGames.com (the “Asset Purchase Agreement”), pursuant

to which NTN agreed to sell all of its right, title and interest in and to the assets relating to NTN’s

business of licensing its interactive entertainment network and services and the tablets and related

equipment to eGames.com.

       5.       Because the Proposed Transaction requires stockholder approval, but Brooklyn is

a private corporation, the Board has an obligation to ensure that all material information

surrounding these private corporations is disclosed to the Company’s stockholders so that they can

properly exercise their corporate suffrage rights. Unfortunately, the NTN Board has failed to do

so here.

       6.       On October 2, 2020, Defendants authorized the filing of the Registration Statement

with the SEC designed to convince NTN stockholders to approve the Proposed Transaction. The

Registration Statement is materially deficient and misleading because, inter alia, it fails to disclose

material information regarding (i) the financial projections for Brooklyn and NTN, (ii) the

valuation analyses performed by the Company’s financial advisor, Newbridge Securities

Corporation (“Newbridge”); and (iii) the process leading to the Merger Agreement.

       7.       The special meeting of NTN stockholders to vote on the Proposed Transaction is

expected to be scheduled in the next few weeks (the “Stockholder Vote”). Therefore, it is

imperative that the material information omitted from the Registration Statement be disclosed to

the Company’s stockholders prior to the Stockholder Vote so that they can properly exercise their

corporate suffrage rights.




                                                  2
            Case 1:21-cv-00047-LGS Document 1 Filed 01/04/21 Page 3 of 12




       8.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from consummating the Proposed Transaction unless and until the material

information discussed below is disclosed to NTN stockholders or, in the event the Proposed

Transaction is consummated, to recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                             PARTIES

       9.       Plaintiff is, and has been at all relevant times, a stockholder of NTN.

       10.      NTN is a Delaware corporation with its principal executive offices located at 6965

El Camino Real, Suite 105-Box 517, Carlsbad, California 92009. The Company’s common stock

trades on the NYSE under the ticker symbol “NTN.”

       11.      Defendant Allen Wolff (“Wolff”) is, and has been at all relevant times, the Chief

Executive Officer and Chairman of the Board of NTN.

       12.      Defendant Michael Gottlieb (“Gottlieb”) is, and has been at all relevant times, a

director of NTN.

       13.      Defendant Richard Simtob (“Simtob”) is, and has been at all relevant times, a

director of NTN.

       14.      Defendant Susan Miller (“Miller”) is, and has been at all relevant times, a director

of NTN.

       15.      The defendants described in ¶¶ 11-14 are referred to herein as the “Individual

Defendants.”

       16.      Collectively, NTN and the Individual Defendants are referred herein as

“Defendants.”

                                 JURISDICTION AND VENUE

       17.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331, pursuant to 15

U.S.C. § 78aa (federal question jurisdiction), as Plaintiff alleges violations of Sections 14(a) and

20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder

       18.      Personal jurisdiction exists over each Defendant because each has sufficient


                                                  3
            Case 1:21-cv-00047-LGS Document 1 Filed 01/04/21 Page 4 of 12




minimum contacts with this District as to render the exercise of jurisdiction over Defendant by this

Court permissible under traditional notions of fair play, substantial justice, and under Section 27

of the Exchange Act.

        19.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the conduct at issue had an effect in this District,

as the Company’s common stock is listed and traded on the New York Stock Exchange within this

District.

                           FURTHER SUBSTANTIVE ALLEGATIONS
        20.      On August 13, 2020, the Company and Brooklyn issued a press release announcing

the Proposed Transaction. The press release read in relevant part:

              CARLSBAD, CA AND BROOKLYN, NY, AUGUST 13, 2020, — NTN
              Buzztime, Inc. (NYSE American: NTN) and Brooklyn ImmunoTherapeutics
              LLC (“Brooklyn”), a privately-held biopharmaceutical company focused on
              exploring the role that cytokine-based therapy can have in treating patients with
              cancer, today announced that the companies have entered into a definitive
              merger agreement. If approved by the stockholders of NTN Buzztime and the
              beneficial holders of the Class A membership interests of Brooklyn, Brooklyn
              will merge with a wholly-owned subsidiary of NTN Buzztime in an all-stock
              transaction. Following closing, which the parties expect will occur in the fourth
              quarter of 2020, the combined company will continue under the Brooklyn
              ImmunoTherapeutics name and will focus on the advancement of Brooklyn’s
              program to further develop its cytokine-based drug for the treatment of various
              cancers.

              Brooklyn’s chief executive officer Ron Guido, MS, MS Pharm. Med., stated,
              “We are pleased to reach an agreement with NTN Buzztime for the proposed
              merger. This provides us with the opportunity, once the merger is completed,
              to have our shares traded in the public market and to expand our investor base,
              which we believe will increase our ability to advance our clinical development
              program exploring the treatment of certain cancers using derived cytokines. We
              expect this merger will also enable us to expand our resources and expertise to
              build momentum in our drug development program. We believe that the merger
              will provide benefit to both the members of Brooklyn and the stockholders of
              NTN Buzztime.”

              Mr. Guido continued: “Brooklyn is focused on exploring the role that IRX-2, a
              cytokine-based investigational therapy, can have on the immune system in
              treating patients with cancer. IRX-2’s active constituents, namely Interleukin-2



                                                   4
Case 1:21-cv-00047-LGS Document 1 Filed 01/04/21 Page 5 of 12




 (IL-2) and other key cytokines, are postulated to signal, enhance and restore
 immune function suppressed by the tumor, thus enabling the immune system to
 attack cancer cells. Unlike existing recombinant IL-2 therapies, IRX-2 is
 naturally derived from human blood cells. This may potentially promote better
 tolerance, broader targeting, and natural molecular conformation leading to
 greater activity, and permit low physiologic dosing rather than high doses
 needed in existing IL-2 therapies. Our ongoing development program is
 specifically investigating use of IRX-2 in neoadjuvant (pre-surgical) and
 adjuvant (post-operative) treatment for advanced head and neck squamous cell
 cancer. IRX-2 has received both fast track designation and orphan drug
 designation from the FDA for this indication. Potential use of our product
 candidate in other cancer indications is also being evaluated in several
 investigator-sponsored trials. Finally, we are currently modifying our
 manufacturing process to allow us to develop additional drugs with a variety of
 cytokine mixtures to expand our product offerings.”

 Allen Wolff, chief executive officer of NTN Buzztime, stated, “This transaction
 reflects the continuing commitment of our management team and board of
 directors to deliver value to our stockholders. Following a thorough review of
 strategic alternatives, we determined that the proposed merger with Brooklyn
 is in the best interest of our stockholders. We are also continuing to explore the
 sale of substantially all of the assets of our current business to provide additional
 capital and to allow the combined company to focus exclusively on Brooklyn’s
 business following the merger. While we are in discussions with multiple
 parties who are interested in purchasing those assets, no definitive agreement
 has been entered into to date.”

 About the Proposed Merger

 Under the merger agreement, immediately following the closing of the merger,
 the members of Brooklyn collectively will own 94.08% of the outstanding
 common stock of the combined company and NTN Buzztime stockholders
 immediately prior to the closing of the merger collectively will own 5.92% of
 the outstanding common stock of the combined company, which percentages
 are subject to adjustment based on Brooklyn’s cash and cash equivalents and
 NTN Buzztime’s net cash balance at the closing, all as more particularly set
 forth in the merger agreement.

 The merger agreement contains customary representations, warranties and
 covenants made by NTN Buzztime and Brooklyn, including covenants relating
 to both parties using their best efforts to cause the transactions contemplated by
 the merger agreement to be satisfied, covenants regarding obtaining the
 requisite approvals of NTN Buzztime stockholders and the beneficial holders
 of the Class A membership interests of Brooklyn, covenants regarding
 indemnification of directors and officers, and covenants regarding NTN
 Buzztime’s and Brooklyn’s conduct of their respective businesses between the
 date of signing of the merger agreement and the closing. The merger agreement


                                        5
          Case 1:21-cv-00047-LGS Document 1 Filed 01/04/21 Page 6 of 12




             also contains certain termination rights for both NTN Buzztime and Brooklyn,
             and, in connection with the termination of the merger agreement under specified
             circumstances, NTN Buzztime and Brooklyn may be required to pay the other
             party a termination fee.

             As a condition to the closing of the merger, Brooklyn has agreed that it will not
             have less than $10 million in cash and cash equivalents and not more than
             $750,000 of indebtedness for borrowed money at the closing. Certain beneficial
             holders of Brooklyn’s Class A membership interests have entered into
             contractual commitments to invest $10 million into Brooklyn immediately prior
             to the closing of the merger. Further, as a condition to the closing of the merger,
             NTN has committed that the deficit in its net cash at the closing, as calculated
             under the merger agreement, will not exceed $3 million.

             The combined company, led by Brooklyn’s current management team, is
             expected to be named “Brooklyn ImmunoTherapeutics, Inc.” and be
             headquartered in Brooklyn, NY. After the closing, the combined company is
             expected to trade on the NYSE American market under a new ticker symbol.

             The merger agreement has been unanimously approved by the board of
             directors of NTN Buzztime, upon the recommendation of its strategic
             committee, and by the managers of Brooklyn. The NTN Buzztime board of
             directors have also recommended to NTN Buzztime’s stockholders that they
             vote to approve issuance of the shares to the members of Brooklyn pursuant to
             the merger agreement, and the managers of Brooklyn have recommended to the
             beneficial holders of the Class A membership interests of Brooklyn that they
             approve the merger agreement and the merger. The transaction is expected to
             close in the fourth quarter of 2020, subject to approvals by the requisite
             stockholders of NTN Buzztime and beneficial holders of the Class A
             membership interests of Brooklyn described above, the continued listing of the
             combined company on the NYSE American, each of the company’s [sic]
             meeting its capitalization or net cash condition, as applicable, and other
             customary closing conditions.

             In connection with the transaction, Maxim Group LLC is serving as the
             financial advisor for Brooklyn and Newbridge Securities Corporation is serving
             as the financial advisor to NTN Buzztime. Further, Breakwater Law Group,
             LLP and Sheppard, Mullin, Richter & Hampton LLP are serving as legal
             counsel to NTN Buzztime and Akerman LLP is serving as legal counsel to
             Brooklyn in connection with the transaction.

       21.      Thereafter, on October 2, 2020, Defendants filed with the SEC the Registration

Statement which called for a vote to be held in connection with the issuance of securities in the

Merger.      The Registration Statement purports to describe the material facts regarding the



                                                   6
           Case 1:21-cv-00047-LGS Document 1 Filed 01/04/21 Page 7 of 12




background of the Proposed Transaction and the negotiations which led to the entry of the Merger

Agreement. Instead, the Registration Statement highlights the lack of complete disclosure by the

Board.

         22.   Defendants then caused the filing with the SEC of amendments to the Registration

Statement, including Amendment Number 2 on December 22, 2020, that did not resolve the

disclosure allegations detailed below.

The Registration Statement Misleads NTN Stockholders by Omitting Material Information

         23.   In seeking to convince the stockholders of NTN to vote in favor of the Proposed

Transaction, Defendants authorized the filing of a materially incomplete and misleading

Registration Statement with the SEC on October 2, 2020, containing the recommendation of the

Board. Defendants were obligated to carefully review the Registration Statement before it was

filed with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain

any material misrepresentations or omissions. However, the Registration Statement, designed to

convince stockholders to vote in favor of the Proposed Transaction, misrepresents and/or omits

material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction.

         24.   Specifically, as discussed below, the Registration Statement omits material

information regarding: (i) NTN and Brooklyn’s financial projections; (ii) the financial analysis

conducted by the Company in approving the Proposed Transaction; and (iii) the background of the

merger process. If disclosed, this information would significantly alter the total mix of information

available to NTN’s stockholders.

         Material Omissions Concerning the Projections for NTN

         25.   As noted in the Registration Statement, NTN provided its financial advisor

Newbridge with financial forecasts relating to the business, earnings, cash flow, capital raises and

prospects of NTN.

         26.   However, the Registration Statement omits these forecasts for NTN entirely. These

projections are the most reliable indicator of future stockholder value and this omission materially


                                                 7
          Case 1:21-cv-00047-LGS Document 1 Filed 01/04/21 Page 8 of 12




misleads NTN stockholders as to the value of the Proposed Transaction, and leaves them with

nothing reliable to inform their vote.

       27.     Similarly, the Registration Statement omits the free cash flow projections of

Brooklyn that were provided to Newbridge. These projections were used in the discounted cash

flow analysis of Brooklyn prepared by Newbridge, which was touted to demonstrate the fairness

of the Proposed Transaction.

       The Financial Analysis Underlying Approval of the Proposed Transaction

       28.     The NTN Board determined that the Proposed Transaction was fair, in part based

on the analysis and fairness opinion provided by Newbridge. But the Registration Statement omits

material information concerning these financial analyses, including the inputs and results of the

Comparable Public Company Analysis, Comparable M&A Transactions Analysis, and Discounted

Cash Flow Analysis.

       29.     With respect to the Comparable Public Company Analysis, the Registration

Statement must disclose: (i) the bases for selecting each company observed; and (ii) all other inputs

and assumptions underlying the calculated range of implied total equity values for Brooklyn.

       30.     With respect to the Comparable M&A Transactions Analysis, the Registration

Statement must disclose: (i) the bases for selecting each transaction observed; and (ii) all other

inputs and assumptions underlying the calculated range of implied total equity values for

Brooklyn.

       31.     With respect to the Discounted Cash Flow Analysis for Brooklyn, the Registration

Statement fails to disclose: (i) the free cash flow projections for Brooklyn; (ii) the assumptions for

applying a perpetuity growth rate of 1.0%; (iii) the inputs and assumptions for utilizing a weighted

average cost of capital of 18.7%; (iv) the reasons for utilizing the weighted average cost of capital

method; (v) the terminal value; (vi) the discount rates and assumptions for utilizing those discount

rates; and (vii) all other inputs and assumptions underlying the Proposed Transaction.

       The Background of the Merger Process




                                                  8
            Case 1:21-cv-00047-LGS Document 1 Filed 01/04/21 Page 9 of 12




       32.      Finally, the Registration Statement states that the Company entered into

confidentiality agreements with other bidders during the process. But the Registration Statement

fails to disclose whether the bidders were subject to standstill agreements and whether they

contained “Don’t Ask, Don’t Waive” (“DADW”) provisions. The failure to plainly disclose the

existence of standstill and DADW provisions in the confidentiality agreements creates the false

impression that any company could have made a superior proposal. If there are confidentiality

agreements containing standstill or DADW provisions, then those parties could only make a

superior proposal by breaching the agreement. Any reasonable shareholder would deem the fact

that the most likely potential topping bidders in the marketplace may be precluded to be highly

material.

       33.      In short, without disclosure of all of these material facts, the Company’s

stockholders may be lured into approving a Proposed Transaction that is designed to benefit

management rather than the stockholders.

       34.      Defendants knew or recklessly ignored the fact that this crucial information was

omitted from the Registration Statement. Defendants were in possession of the omitted information

at all relevant times, and were on notice that this information was not contained in the Registration

Statement. Accordingly, these omissions have occurred in bad faith.

                                      CLAIMS FOR RELIEF

                                              COUNT I

   Claim for Violation of Section 14(a) of the Exchange Act and Rule 14a-9 Promulgated
                 Thereunder Against the Individual Defendants and NTN
       63.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       64.      The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in light of the circumstances under which they were

made, omitted to state material facts necessary to make the statements therein not materially false




                                                   9
         Case 1:21-cv-00047-LGS Document 1 Filed 01/04/21 Page 10 of 12




or misleading, in violation of Section 14(a) of the Exchange Act and Rule 14a-9. NTN is liable as

the issuer of these statements.

       65.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       66.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       67.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       68.     The Registration Statement is an essential link in causing Plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       69.     By reason of the foregoing, defendants violated Section 14(a) of the Exchange Act

and Rule 14a-9 promulgated thereunder.

       70.     Because of the false and misleading statements in the Registration Statement,

Plaintiff is threatened with irreparable harm.

                                            COUNT II

                   Claim for Violation of Section 20(a) of the Exchange Act
                             Against the Individual Defendants
       71.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       72.     The Individual Defendants acted as controlling persons of NTN within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of NTN and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Registration Statement, they had the


                                                 10
         Case 1:21-cv-00047-LGS Document 1 Filed 01/04/21 Page 11 of 12




power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

Plaintiff contends are false and misleading.

        73.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause them to be corrected.

        74.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

        75.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

Exchange Act.

        76.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the Exchange

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these Defendants are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Defendants’ conduct, Plaintiff is threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;


                                                  11
         Case 1:21-cv-00047-LGS Document 1 Filed 01/04/21 Page 12 of 12




       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that Defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.
                                          JURY DEMAND
      Plaintiff respectfully requests a trial by jury on all issues so triable.

Dated: January 4, 2021                     LEVI & KORSINSKY, LLP

                                            By: /s/ Sebastiano Tornatore
                                            Shannon L. Hopkins (SH-1887)
                                            Sebastiano Tornatore (ST-0304)
                                            55 Broadway, 10th Floor
                                            New York, NY 10006
                                            Tel.: (212) 363-7500
                                            Fax: (212) 363-7171
                                            Email: shopkins@zlk.com
                                                    stornatore@zlk.com

                                            - and -

                                            Donald J. Enright (to be admitted pro hac vice)
                                            Elizabeth K. Tripodi (to be admitted pro hac vice)
                                            1101 30th Street, N.W., Suite 115
                                            Washington, DC 20007
                                            Tel: (202) 524-4290
                                            Fax: (202) 337-1567
                                            Email: denright@zlk.com
                                                    etripodi@zlk.com

                                            Attorneys for Plaintiff




                                                  12
